DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1, 3-5, 7-11, and 15-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Yamada et al. (US Patent 5,170,317) is solely relied upon to disclose the limitations of the aforementioned claims. Please note that first internal electrode (29 – Figure 1, Figure 4) of Yamada is disposed between a principal surface and a second internal electrode (25 – Figure 1, Figure 4). The margins of the first internal electrode are greater than that of the second internal electrode.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7-10, and 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent 5,170,317).
In re claim 1, Yamada discloses a multilayer ceramic capacitor, comprising: 
a body (20 – Figure 4, col.3 l.5) including a dielectric layer (28 – Figure 4, col.4 l.4) and first (29 – Figure 1, col.4 l.12) and second (25 – Figure 1, col.4 l.8) internal electrodes having different sizes to each other (Figure 1, Figure 5), and having first and second surfaces (top and bottom surfaces of 20 – Figure 4) opposing each other in a stacking direction, third and fourth surfaces (left and right surfaces of 20 – Figure 4) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (front and back surfaces of 20 not shown in Figure 4) connected to the first and second surfaces and connected to the third and fourth surfaces, and opposing each other; and
first and second external electrodes (26, 27 – Figure 4, ), 
wherein a margin of the first internal electrode (29 – Figure 1) in a width direction is different than a corresponding margin of the second internal electrode (25 – Figure 1) in the width direction, and
wherein the first internal electrode (29 – Figure 4) is arranged between one of the first or second surfaces (bottom surface of 20 – Figure 4), closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (25 – Figure 4) in the stacking direction.
Yamada further discloses the longitudinal margin of the first internal electrode (29 – Figure 1) is greater than that of the second internal electrode (25 – Figure 1)
Yamada does not disclose a margin of the first internal electrode in a longitudinal direction is b, and a margin of the second internal electrode in a longitudinal direction is a, a ratio (a/b) is less than 1 and 0.33 or more (where, a>0 and b>0)

It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Yamada discloses the multilayer ceramic capacitor of claim 1, wherein the ratio (a/b) is 0.67 or less. However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Yamada discloses the multilayer ceramic capacitor of claim 1, as explained above. Yamada does not disclose wherein a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more. However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5, Yamada discloses a multilayer ceramic capacitor, comprising: 
a body (20 – Figure 4, col.3 l.5) including a dielectric layer (28 – Figure 4, col.4 l.4) and first (29 – Figure 1, col.4 l.12) and second (25 – Figure 1, col.4 l.8) internal electrodes having different sizes to each other (Figure 1, Figure 5), and having first and second surfaces (top and bottom surfaces of 20 – Figure 4) opposing each other in a stacking direction, third and fourth surfaces (left and right surfaces of 20 – Figure 4) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (front and back surfaces of 20 not shown in Figure 4) connected to the first and second surfaces and connected to the third and fourth surfaces, and opposing each other; and
first and second external electrodes (26, 27 – Figure 4, ), 
wherein the first internal electrode (29 – Figure 4) is arranged between one of the first or second surfaces (bottom surface of 20 – Figure 4), closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (25 – Figure 4) in the stacking direction.
Yamada does not disclose when a margin of the first internal electrode in a width direction is d, and a corresponding margin of the second internal electrode in a width direction is c, a ratio (c/d) is less than 1 and 0.33 or more (where, c>0 and d>0). 

It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Yamada discloses the multilayer ceramic capacitor of claim 5, as explained above. Yamada does not disclose wherein the ratio (c/d) is 0.67 or less.
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8 Yamada discloses the multilayer ceramic capacitor of claim 5, as explained above. Yamada does not disclose wherein a difference (d-c) between the margin (d) and the margin (c) is 10 µm or more and 500 µm or less.

It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9 Yamada discloses the multilayer ceramic capacitor of claim 5, as explained above. Yamada does not disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Yamada discloses the multilayer ceramic capacitor of claim 1 or claim 5, as explained above. Yamada further discloses the first and second internal electrodes (29, 25 – Figure 4) are connected  to the third and fourth surfaces of the body (left and right surfaces of 20 – Figure 4), respectively, and the first and second external electrodes (26, 27 – Figure 4) are disposed on the third and fourth surfaces of the body to contact the first and second internal electrodes, respectively (Figure 4).
In re claim 15, Yamada disclose the multilayer ceramic capacitor of claim 1, as explained above. Yamada does not disclose wherein when a margin of the first internal 
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Yamada discloses the multilayer ceramic capacitor of claim 5, as explained above. Yamada further discloses the margin of the first internal electrode (29 – Figure 1) is greater than that of the second internal electrode (25 – Figure 1). 
Yamada does not disclose wherein when a margin of the first internal electrode in a longitudinal direction is b, and a margin of the second internal electrode in a longitudinal direction is a, a ratio (a/b) is 0.33 or more (where, a>0 and b>0).
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Yamada discloses a multilayer ceramic capacitor comprising: 
a body (20 – Figure 4) including first internal electrodes (29, 22 – Figure 4) and second internal electrodes (25 – Figure 4) having a different size than the first internal electrodes (Figure 1) stacked in a thickness direction with dielectric layers (28 – Figure 4) disposed therebetween, and having first and second surfaces (top and bottom surfaces of 20 – Figure 4) opposing each other in the thickness direction; and 
a first external electrode (27 – Figure 4) connecting the second internal electrodes (25 – Figure 4) and a second external electrode (26 – Figure 4) connecting the first internal electrodes (29 – Figure 4), 
wherein a margin of at least one of the first internal electrodes (29 – Figure 4) in the width direction is different than a corresponding margin of at least one of the second internal electrodes (25 – Figure 4) (Figure 1) in the width direction, and wherein the at least one of the first internal electrodes (29 – Figure 4) is arranged between one of the first or second surfaces (bottom surface of 20 – Figure 4), closest to the at least one of the first and second internal electrodes in the thickness direction, and the at least one of the second internal electrodes (25 – Figure 4) in the thickness direction.
Yamada does not disclose wherein one or both of ratios a/b or c/d are less than 1 and 0.33 or more, 
wherein a is a distance between an end of a second internal electrode and an end of the dielectric layer taken in a longitudinal direction perpendicular to the thickness  direction,

c is a distance between an end of a second internal electrode and an end of the dielectric layer taken in a width direction perpendicular to the thickness 
d is a distance between end of a first internal electrode and an end of the dielectric 5Application No. 16/782,616 layer taken in the width direction, where all of a, b, c, and d are greater than zero.
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Yamada discloses the multilayer ceramic capacitor of claim 5, as explained above. Yamada does not disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Yamada discloses The multilayer ceramic capacitor of claim 17, as explained above. Yamada does not disclose wherein one or both of a/b or c/d is in a range from 0.33 to 0.67. 
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Yamada discloses The multilayer ceramic capacitor of claim 17, as explained above. Yamada does not disclose wherein one or both of (b-a) or (d-c) is 10 µm or more.
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, Yamada discloses a multilayer ceramic capacitor, comprising: 
a body (20 – Figure 4, col.3 l.5) including a dielectric layer (28 – Figure 4, col.4 l.4) and first (29 – Figure 1, col.4 l.12) and second (25 – Figure 1, col.4 l.8) internal electrodes having different sizes to each other (Figure 1, Figure 5), and having first and second surfaces (top and bottom surfaces of 20 – Figure 4) opposing each other in a stacking direction, third and fourth surfaces (left and right surfaces of 20 – Figure 4) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (front and back surfaces of 20 not shown in Figure 4) connected to the first and second surfaces and connected to the third and fourth surfaces, and opposing each other; and
first and second external electrodes (26, 27 – Figure 4, ), 
wherein a margin of the first internal electrode (29 – Figure 1) in a width direction is different than a corresponding margin of the second internal electrode (25 – Figure 1) in the width direction, and
wherein the first internal electrode (29 – Figure 4) is arranged between one of the first or second surfaces (bottom surface of 20 – Figure 4), closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (25 – Figure 4) in the stacking direction.
Yamada further discloses the longitudinal margin of the first internal electrode (29 – Figure 1) is greater than that of the second internal electrode (25 – Figure 1)
Yamada does not disclose a margin of the first internal electrode in a longitudinal direction is b, and a margin of the second internal electrode in a longitudinal direction is a, a ratio (a/b) is 0.33 or more and 0.67 and less (where, a>0 and b>0)
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, 	since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 22, Yamada discloses the multilayer ceramic capacitor of claim 21, as explained above. Yamada further discloses the first internal electrode (29 – Figure 4) is arranged between one of the first or second surfaces (bottom surface of 20 – Figure 4), closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (25 – Figure 4) in the stacking direction.
In re claim 23, Yamada discloses the multilayer ceramic capacitor of claim 21, as explained above. Yamada does not disclose wherein a difference (d-c) between the margin (d) and the margin (c) is 10 µm or more and 500 µm or less.
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, since such a modification would have involved In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 24, Yamada discloses the multilayer ceramic capacitor of claim 21, as explained above. Yamada does not disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 In re claim 25, Yamada discloses a multilayer ceramic capacitor, comprising: 
a body (20 – Figure 4, col.3 l.5) including a dielectric layer (28 – Figure 4, col.4 l.4) and first (29 – Figure 1, col.4 l.12) and second (25 – Figure 1, col.4 l.8) internal electrodes having different sizes to each other (Figure 1, Figure 5), and having first and second surfaces (top and bottom surfaces of 20 – Figure 4) opposing each other in a stacking direction, third and fourth surfaces (left and right surfaces of 20 – Figure 4) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (front and back surfaces of 20 not shown in Figure 4) connected to the first and second surfaces and connected to the third and fourth surfaces, and opposing each other; and
first and second external electrodes (26, 27 – Figure 4, ).
Yamada further disclose the margin of the first internal electrode (29 – Figure 1) is greater than that of the second internal electrode (25 – Figure 1).
Yamada does not disclose when a margin of the first internal electrode in a width direction is d, and a corresponding margin of the second internal electrode in a width direction is c, a ratio (c/d) is 0.33 or more and 0.67 or less (where, c>0 and d>0). 

It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 26, Yamada discloses the multilayer ceramic capacitor of claim 25, as explained above. Yamada does not disclose wherein a difference (d-c) between the margin (d) and the margin (c) is 10 µm or more and 500 µm or less.
However, Yamada discloses internal electrodes (29, 25 – Figure 1, col.4 l.28-33) having different sizes (Figure 1) and adjusting the dimensions of overlapping electrodes to adjust the capacitance of the device (col.4 ll.28-38; Note that the Examiner is taking the longitudinal direction to be the direction parallel to the faces of the capacitor element that are positioned towards and away from the viewer in Figure 4.). 
It would have been obvious to a person having ordinary skill to adjust the dimensions of the internal electrodes, and thus the margin dimensions of the internal electrode layers to achieve a device having a desirable capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 27, Yamada discloses the multilayer ceramic capacitor of claim 25, as explained above. Yamada does not disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 28, Yamada discloses the multilayer ceramic capacitor of claim 25, as explained above. Yamada further discloses the first internal electrode (29 – Figure 4) is arranged between one of the first or second surfaces (bottom surface of 20 – Figure 4), closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (25 – Figure 4) in the stacking direction.
	
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent 5,170,317) in view of Ahn et al. (US Publication 2012/0327557).
In re claim 11, Yamada discloses The multilayer ceramic capacitor of claim 1 or claim 5, as explained above. Yamada does not disclose the first and second internal electrodes are connected  to the fifth and sixth surfaces of the body, respectively, and 3Application No. 16/782,616 the first and second external electrodes are disposed on the fifth and sixth surfaces of the body to contact the first and second internal electrodes, respectively.
Ahn discloses wherein the first and second internal electrodes (24, 22 – Figure 2, ¶63) are exposed to the fifth and sixth surfaces of the body (Note that the Examiner is taking these surfaces to be the left and right surfaces of 12 –Figure 2, ¶55) , respectively, and the first and second external electrodes (16, 14 – Figure 2, ¶53) are disposed on the fifth and sixth surfaces of the body to contact the first and second internal electrodes, respectively (Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure of Ahn to provide for greater contact area and improved ESR characteristics.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the multilayer ceramic capacitor comprises a third external electrode disposed on the first, second, fifth, and sixth surfaces of the ceramic body.
Claims 29-31 and 38-41 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor including at least a first internal electrode and a second internal electrode having different sizes from one another and having corresponding width margins that are different from one another. The internal electrodes each have a longitudinal margin defined by the end portion of the internal electrode and an opposing end surface of the capacitor to which the internal electrode is not connected to. The longitudinal margin of the plurality of first internal electrode is defined as b, the longitudinal margin of the plurality second internal electrode is a, and a/b is from 0.33 to less than 1 (Claims 29-31, 38-41)
Claims 32-40 and 42 are allowed The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor including at least a first internal electrode and a second internal electrode having different sizes from one another and having corresponding width margins that are different from one another. The first internal electrodes have a width margin defined as d, a corresponding width margin of the second internal electrodes defined as c, and c/d is from 0.33 to less than 1 for the plurality of first and second internal electrodes. (32-40, 42).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848